          Case 5:19-cv-05398-JLS Document 108 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    KETURAH WINTERS, et al.,
                  Plaintiffs,

               v.                                                     CIVIL ACTION
                                                                       No. 19-5398

     AKZO NOBEL SURFACE CHEMISTRY, LLC,
     et al.,
                   Defendants.


                                           ORDER

        AND NOW, this 13th day of April, 2021, upon review of the motions before the Court,

the responses thereto, and having held oral argument, it is hereby ORDERD that plaintiffs’ Motion

to Remand is DENIED and Worldwide Flight Services’ Motion to Strike is GRANTED. All

claims against BDP International, Inc., shall be SEVERED AND REMANDED to Pennsylvania

state court.




                                                    BY THE COURT:



                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
